Case: 22-60304        Document: 00516587001             Page: 1      Date Filed: 12/22/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                      No. 22-60304                                    FILED
                                                                              December 22, 2022
                                    Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   Anselmo Medrano Gonzalez,

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                Agency No. A090 766 086


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
         Anselmo Medrano Gonzalez, a native and citizen of Mexico, petitions
   for review of a decision of the Board of Immigration Appeals (“BIA”)
   denying his motion to reopen. Motions to reopen are “disfavored” and are
   reviewed under “a highly deferential abuse of discretion standard.”
   Gonzalez-Cantu v. Sessions, 866 F.3d 302, 304–05 (5th Cir. 2017) (internal



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60304      Document: 00516587001           Page: 2     Date Filed: 12/22/2022




                                     No. 22-60304


   quotation marks and citation omitted).
          Review of the record supports the BIA’s conclusion that Medrano
   Gonzalez had not shown he was prejudiced by the allegedly deficient perfor-
   mance of his attorneys. See Diaz v. Sessions, 894 F.3d 222, 228 (5th Cir.
   2018). Consequently, the BIA’s decision was not “capricious, racially invidi-
   ous, utterly without foundation in the evidence, or otherwise so irrational
   that it is arbitrary rather than the result of any perceptible rational approach,”
   and the abuse of discretion standard has not been met. See Zhao v. Gonzales,
   404 F.3d 295, 304 (5th Cir. 2005) (citation omitted). Insofar as Medrano
   Gonzalez maintains that counsels’ poor performance amounts to a due pro-
   cess violation, that argument is likewise unavailing. See Diaz, 894 F.3d
   at 228; Mai v. Gonzales, 473 F.3d 162, 165 (5th Cir. 2006).
          The petition for review is DENIED.




                                           2